            Case 7:20-cv-06655-CS Document 14 Filed 11/20/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 THOMAS JACKSON,

                                   Plaintiff,

                       -against-

 SERGEANT THOMAS KNIGHT; NURSE                                       20-CV-6655 (CS)
 ANNE BASIL; SERGEANT CARLOS
                                                                  ORDER OF SERVICE
 ACEVEDO; C.O. VINCENTE SANTIAGO;
 C.O. RENEE CURRY; C.O. LAWTON
 BROWN; C.O. PATRICK BAILEY; C.O.
 EDWIN SANTOS,

                                   Defendants.

CATHY SEIBEL, United States District Judge:

        Plaintiff, currently incarcerated in Upstate Correctional Facility, brings this pro se action

under 42 U.S.C. § 1983, alleging that Defendants violated his constitutional rights. By order

dated August 27, 2020, the Court granted Plaintiff’s request to proceed without prepayment of

fees, that is, in forma pauperis (IFP). 1

A.      Service on Newly Identified Defendants

        On September 4, 2020, the Court issued an order severing and transferring some of

Plaintiff’s claims, directing service on the identified defendants, and seeking assistance, under

Valentin v. Dinkins, 121 F.3d 72, 76 (2d Cir. 1997), from the New York State Attorney General’s

Office in identifying John and Jane Doe defendants. (ECF No. 9.) The Attorney General’s Office

provided those names on November 3, 2020, and Plaintiff filed an amended complaint on

November 19, 2020. (ECF Nos. 12, 13.)




        1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
           Case 7:20-cv-06655-CS Document 14 Filed 11/20/20 Page 2 of 4




       To allow Plaintiff to effect service on Defendants Sgt. Thomas Knight, Nurse Anne Basil,

Sgt. Carlos Acevedo, C.O. Vincente Santiago, C.O. Edwin Santos, C.O. Lawton Brown, C.O.

Patrick Bailey, and C.O. Renee Curry through the U.S. Marshals Service, the Clerk of Court is

instructed to fill out a U.S. Marshals Service Process Receipt and Return form (“USM-285

form”) for each of these defendants. The Clerk of Court is further instructed to issue summonses

and deliver to the Marshals Service all the paperwork necessary for the Marshals Service to

effect service upon these defendants.

B.     Local Rule 33.2

       Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil

Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of the

date of this order, Defendants must serve responses to these standard discovery requests. In their

responses, Defendants must quote each request verbatim. 2

                                        CONCLUSION

       The Clerk of Court is instructed to issue summonses, complete the USM-285 forms with

the addresses for Defendants Sgt. Thomas Knight, Nurse Anne Basil, Sgt. Carlos Acevedo, C.O.

Vincente Santiago, C.O. Edwin Santos, C.O. Lawton Brown, C.O. Patrick Bailey, and C.O.

Renee Curry, and deliver all documents necessary to effect service to the U.S. Marshals Service.

       Local Civil Rule 33.2 applies to this action.




       2
        If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.
                                                2
            Case 7:20-cv-06655-CS Document 14 Filed 11/20/20 Page 3 of 4




         The Clerk of Court is further directed to mail a copy of this order to Plaintiff and note

service on the docket.

SO ORDERED.

Dated:     November 20, 2020
           White Plains, New York

                                                                 CATHY SEIBEL
                                                            United States District Judge




                                                   3
Case 7:20-cv-06655-CS Document 14 Filed 11/20/20 Page 4 of 4




           DEFENDANTS AND SERVICE ADDRESSES


   Sgt. Thomas Knight
   Sing Sing Correctional Facility
   354 Hunter Street
   Ossining, New York 10562

   Sgt. Carlos Acevedo
   Sing Sing Correctional Facility
   354 Hunter Street
   Ossining, New York 10562

   C.O. Vincente Santiago
   Sing Sing Correctional Facility
   354 Hunter Street
   Ossining, New York 10562

   C.O. Edwin Santos
   Sing Sing Correctional Facility
   354 Hunter Street
   Ossining, New York 10562

   C.O. Patrick Bailey
   Sing Sing Correctional Facility
   354 Hunter Street
   Ossining, New York 10562

   C.O. Renee Curry
   Sing Sing Correctional Facility
   354 Hunter Street
   Ossining, New York 10562

   Nurse Anne Basil
   Taconic Correctional Facility
   250 Harris Road
   Bedford Hills, New York 10507

   C.O. Lawton Brown
   New York State Department of Corrections and Community Supervision
   1220 Washington Avenue
   Albany, New York 12226




                                     4
